Citation Nr: 1112680	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  01-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for aplastic anemia, to include restoration of a 100 percent evaluation and whether the reduction was proper.


REPRESENTATION

Appellant represented by:	Byron F. Walker, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to January 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, reduced the 100 percent evaluation that was in effect for aplastic anemia to 10 percent, effective June 1, 1999.  This issue was previously before the Board in December 2007, at which time it was remanded to ensure due process.  

The Board notes that its December 2007, decision remanded claims for service connection for a cyst on the forehead, and increased ratings for bilateral leg scarring, bilateral peripheral neuropathy of the feet; hepatitis C, bilateral nipple line scarring and bilateral breast peripheral neuropathy.  As directed, the RO issued a statement of the case addressing these matters in April 2009.  Since the Veteran did not submit a substantive appeal, this decision is limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  By rating decision, dated June 1996, the RO continued a 100 percent evaluation for aplastic anemia.

2.  VA examinations in February 1998 and February 1999 showed hemoglobin was normal, and the Veteran's aplastic anemia was stable or in remission.

3.  The VA examinations demonstrated improvement in the Veteran's aplastic anemia.  The improvement has continued.

4.  The Veteran has not required any transfusions for aplastic anemia for many years, and his hemoglobin is within normal limits.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent evaluation for aplastic anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(a), 4.117, Diagnostic Codes 7700, 7716 (2010).

2.  The criteria for a rating in excess of 10 percent for aplastic anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Codes 7700, 7716 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February 2008 and August 2009 letters, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Board observes that the August 2009 letter summarized the procedure by which the Veteran's award was reduced, and stated that the record failed to support the continuation of a 100 percent evaluation.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and VA examination reports, as well as the Veteran's testimony at a hearing at the RO and one before the undersigned.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A noncompensable evaluation is assigned for hypochromic- microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117, Diagnostic Code 7700.

A 10 percent evaluation is assignable for aplastic anemia requiring continuous medication for control.  Aplastic anemia requiring transfusion of platelets or red cells at least once per year but less than once every three months, or; infections recurring at least once per year but less than once every three months, is rated 30 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once every three months, or; infections recurring at least once every three months, is rated 60 percent disabling.  Aplastic anemia requiring bone marrow transplant, or; requiring transfusion of platelets or red cells at least once every six weeks, or; infections recurring at least once every six weeks, is rated 100 percent disabling.  38 C.F.R. § 4.117, Diagnostic Code 7716.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexamination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

By rating action dated January 1990, the RO granted service connection for thrombocytopenia secondary to myelodysplastic disorder, and assigned a 100 percent prestabilization rating, effective January 1990.  This was based on partial service treatment records, including a Physical Evaluation Board report reflecting this diagnosis.  It was indicated the condition was manifested by fatigue and pain, requiring bone marrow transplantation therapy.  

The record shows the 100 percent evaluation was continued based on VA examinations conducted in 1990 and February 1992.  In addition, the Veteran was admitted to a private hospital from January to February 1992.  It was noted he had been admitted on multiple occasions over the previous year due to cellulitis.  He had been discharged on many occasions with mild fever because of the persistent low white blood counts.  During this hospitalization, his hemoglobin was down, and he was given two units of packed cells.  On the February 1992 VA examination, the Veteran complained of weakness, fatigue and nausea.  Hemoglobin was 9.1.  The diagnosis was history of aplastic anemia with severe thrombopenia (anemia requiring frequent packed red blood cells transfusions and platelet transfusions).  

A VA hematology examination was conducted in June 1996.  It was reported the Veteran had been transfusion dependent from 1990 to 1993, requiring two or three transfusions every month, both red blood transfusions and platelets.  His last blood transfusion was in 1993.  His condition had slightly improved since 1993, as his infection had lessened and hemoglobin and hematocrit had improved quite a bit.  It was noted the Veteran was probably in remission, although his white count was slightly low, as was his platelet count.  The diagnosis was aplastic anemia, with history of severe infection.

By rating action dated June 1996, the RO continued the 100 percent evaluation for aplastic anemia.

The Veteran was again afforded a VA examination in February 1998.  It was indicated he had been transfusion dependent for a number of years, until 1994.  It was also noted he had multiple infections, most recently in December 1996, but he had not experienced recent chills or sweats.  He denied shortness of breath.  It was reported his blood count levels had been stable for about the last year.  The Veteran complained of lightheadedness and dizziness if he stands up quickly or goes up a flight of steps, but he denied any syncopal events.  His last blood counts were in October 1997, at which time hemoglobin was 15.1, hematocrit was 45.1 and platelets were 259.  The pertinent diagnosis was myelodysplasia with blood counts currently stable.  

Based on the findings of the February 1998 VA examination, the RO, by rating action dated August 1998, proposed that the evaluation for aplastic anemia be reduced.  The Veteran was provided with notice of the proposed reduction by letter dated later that month.  He was notified to submit any medical evidence which would establish that a reduction was not in order.  

VA outpatient treatment records were associated with the claims folder.  Blood tests disclosed hemoglobin was 14.8 in April 1998, and 15.2 in October 1998.

On VA examination in February 1999, it was noted the Veteran had not received transfusions since 1994, and that his blood counts had been relatively normal.  He complained of fatigue.  It was stated his most recent infection requiring hospitalization was in 1996, and the examiner stated his disease appeared to be in remission.  The diagnosis was aplastic anemia, currently in remission.

Based on this evidence, the RO, by rating action dated March 1999, assigned a 10 percent evaluation for aplastic anemia, effective June 1999.

Additional VA outpatient treatment records show that when he was seen in April 1998, it was stated the Veteran had done very well since he had last been seen six months earlier.  He was afebrile.  The assessment was the Veteran's aplastic anemia had resolved one year after stopping all therapy.  It was reported in October 1998 that his blood counts were within normal limits.  The examiner stated the Veteran's aplastic anemia and remitted, either spontaneously or due to his immunosuppressive medications.  Hemoglobin was 16.6 in December 1999.

The Veteran was afforded a VA examination in December 2000.  It was noted his blood count stabilized in 1994, and he had not required further transfusions.  The Veteran asserted he gets tired easily.  It was noted his last infection was a few years ago.  It was also reported he had not had any specific treatment for aplastic anemia or myelodysplastic syndrome since 1994.  The examiner indicated that a complete blood count in August 2000 revealed hemoglobin was 14.7.  The diagnosis was hypercellular myelodysplastic syndrome versus aplastic anemia.  

A December 2002 addendum to a VA examination the previous month notes the Veteran's hemoglobin was normal.  

A VA hematology examination was conducted in April 2003.  The Veteran stated he had done well since 1995.  He related he fatigued easily.  He denied having any recent hospitalizations for infections.  It was noted that hemoglobin in April 2003 showed hemoglobin was 14.7.  The diagnosis was history of aplastic anemia/myelodysplastic syndrome.  It was noted he had developed leukopenia.  It was also indicated that a bone marrow biopsy showed changes that might represent changes of chronic disease of a toxic effect on the marrow.  There were features suggesting early myelodysplastic syndrome.

The Veteran was examined by the VA in November 2005.  He reported episodes of tiredness and that he was occasionally light-headed.  No recent infections were reported.  It was also noted the Veteran had normal hemoglobin and hematocrit.  The diagnosis was aplastic anemia, with recovery of blood counts.  The examiner stated the Veteran had only mild leukopenia, but had not had any infections recently.

The Veteran was most recently examined by the VA in November 2010.  He denied any history of hypertension, dizziness, syncope, angina, fatigue or dyspnea.  There was no history of weakness, headaches, light-headedness, or recurrent infections.  An examination revealed no signs of anemia.  Hemoglobin was 15.6.  The diagnosis was aplastic anemia, in remission.  It was noted it had no effects on the Veteran's usual occupation or usual daily activities.

The initial question is whether the reduction of the 100 percent evaluation for aplastic anemia was proper.  The Board acknowledges that the rating was in effect for more than five years and, therefore, the provisions of 38 C.F.R. § 3.344(a) are applicable.  The February 1998 VA examination demonstrated that the Veteran's hemoglobin had been stable for about one year, and his most recent infection was in 1996.  Although the February 1999 VA examination revealed the Veteran had complaints of fatigue, he had not received a transfusion since 1994, and the examiner opined his disease was in remission.  He was properly notified of the proposed reduction.

Accordingly, the reductions were supported by the evidence of record, to include several VA examinations.  The Board finds that the evidence demonstrates sustained improvement in the Veteran's condition based on objective findings showing his condition was manifested by complaints of fatigue, with normal hemoglobin and that the preponderance of the evidence is against the claim for restoration of a 100 percent evaluation for aplastic anemia.  Even considering the claim under the provisions of Diagnostic Code 7716, since the Veteran had not required any transfusions for years, the reduction was proper.

The Veteran also argues a higher rating is warranted for aplastic anemia.  The record establishes that all hemoglobin levels were in excess of 10gm/100 ml.  In addition, in the absence of transfusions or infections, there is no basis for a rating in excess of 10 percent.  

The Board has also considered whether the Veteran's aplastic anemia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of a 100 percent evaluation for aplastic anemia is denied.

An increased rating for aplastic anemia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


